Name: COMMISSION REGULATION (EC) No 134/97 of 24 January 1997 on the issue of import licences on 30 January 1997 for sheepmeat and goatmeat products pursuant to GATT-WTO non-country specific tariff quotas for the first quarter of 1997
 Type: Regulation
 Subject Matter: tariff policy;  America;  animal product;  Europe
 Date Published: nan

 25. 1 . 97 I EN Official Journal of the European Communities No L 24/ 13 COMMISSION REGULATION (EC) No 134/97 of 24 January 1997 on the issue of import licences on 30 January 1997 for sheepmeat and goatmeat products pursuant to GATT-WTO non-country specific tariff quotas for the first quarter of 1997 of Regulation (EC) No 1439/95, such quantities should be reduced by a single percentage figure in accordance with Article 16 (4) (b) of that Regulation ; Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the quanti ­ ties provided for in Regulation (EC) No 1439/95; Whereas applications relating to products originating in the United States of America have been lodged in the Netherlands, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1 589/96 (2), Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector f), as last amended by Regulation (EC) No 2498/96 (4), and in particular Article 16 (4) thereof, Whereas Regulation (EC) No 1439/95 laid down, in Title II B, detailed rules, in respect of imports of products falling within CN codes 0104 10 30 , 0104 10 80 , 0104 20 90 and 0204 pursuant to GATT/WTO non ­ country specific tariff quotas; whereas provision should be made, pursuant to Article 16 (4) of Regulation (EC) No 1439/95, for determining the extent to which import licences may be issued in connection with applications lodged in respect of the first quarter of 1997; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 15 HAS ADOPTED THIS REGULATION: Article 1 The Netherlands shall , on 30 January 1997, issue the import licences provided for in Title II B of Regulation (EC) No 1439/95 and applied for from 1 to 10 January 1997. For products falling within CN code 0204, the quantities applied for originating in the United States of America, shall be granted in full . Article 2 This Regulation shall enter into force on 25 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10 . 1989 , p. 1 . (2) OJ No L 206, 16 . 8 . 1996, p. 25. (3) OJ No L 143, 27 . 6 . 1995, p. 7 . (4) OJ No L 338 , 28 . 12 . 1996, p . 53 .